Citation Nr: 1422924	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-38 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for chronic lumbosacral strain.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1984.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently returned to the RO in New Orleans, Louisiana.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is associated with the claims file.

In March 2013, the Board remanded this case for further development.

The issues of service connection for a right ankle disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that this issue of entitlement to a compensable rating for acute bacterial prostatitis with symptoms of pyuria and hematuria has been certified to the Board and is awaiting a video conference hearing.  As such, this issue will not be addressed until after that hearing.

FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran has had no low back symptoms attributable to the Veteran's service connected chronic lumbosacral strain.  Instead, the preponderance of the evidence shows that the Veteran's current low back symptoms are related to intervening post-service injuries.

2.  The competent and credible evidence does not show that the Veteran's bilateral knee disability is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for chronic lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2013).

2.  A bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's March 2013 remand, VA sent the Veteran additional VCAA-compliant notice in a May 2013 letter and associated additional recent VA treatment records with the claims folder.  VA then provided the Veteran with a medical examination in August 2013.  This examination contained all information needed to rate the back disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed knee and ankle disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the March 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating - Low Back

The Veteran was originally granted service connection for chronic lumbar strain in a January 1985 rating decision.  At that time, this disability was rated as noncompensably (0 percent) disabling, effective May 30, 1984.  He filed a claim for an increased rating in December 2004.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine, such as lumbosacral strain, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

A zero percent (noncompensable) rating is assigned in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In this case, the Veteran has had several intervening back injuries, including a 1988 work-related injury and a June 2008 motor vehicle accident.  The Board acknowledges the holding in Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), that, the entire disability is treated as if caused by service connected conditions when it is not possible to distinguish disability caused by service-connected conditions from that caused by a non-service-connected disorder.  Several of the medical records during the relevant time period are silent as to which injury caused the Veteran's symptoms.  The August 2013 examiner found that overwhelming and greatest majority of these symptoms were related to the nonservice-connected condition, but the exact percentage of symptoms attributable to each condition could not be established without resorting to speculation.  The August 2005, March 2010, and October 2012 opinions, however, are less ambiguous.  In an August 2005 addendum opinion, the VA examiner found that the Veteran's limitation of motion of the spine was as likely as not the result of the 1992 laminectomy (which was the result of the 1988 injury) as that was the only event that occurred since the prior examination.  The March 2010 VA spine examiner stated that chronic lumbar strain (the Veteran's service connected disability) was not found, but there was current post-surgical and degenerative joint disease of the lumbar spine following a work-related injury.  Likewise, the October 2012 VA peripheral nerves examiner found that the Veteran's 1980 lumbar strain had long since resolved and all of his current symptoms were directly related to the intervening work injury, noting that as the current symptoms developed after the Veteran's intervening back injury in 1988.  Finally, the October 2012 examiner found the peripheral nerve conditions were less likely than not related to the Veteran's service connected disability.  With these opinions in mind, the Board will review the medical evidence.

At the time of his June 2005 VA examination, the Veteran reported having flare-ups of pain to 10 out of 10, three to four times a week for two to four hours.  He denied weight loss, fever, malaise, visual disturbances, bladder complaints, bowel complaints, and erectile dysfunction.  He reported having numbness and weakness in his legs.  He stated that he could walk for 50 feet or five to ten minutes without difficulty.  His back disability affected his ability to work as a minister in that he missed church five times due to being unable to stand of a long period of time.  He did not have any bedridden (incapacitating) episodes in the prior year.  His gait was steady with a limp on his right leg.  He did not use an assistive device, but reported using a cane during flare-ups.  His active range of motion for the thoracolumbar spine was zero to 45 degrees flexion, zero to 10 degrees extension, zero to 30 degrees bilateral lateral flexion, zero to 25 degrees left lateral rotation, and zero to 27 degrees right lateral rotation, all with pain throughout.  His passive range of motion for the thoracolumbar spine was zero to 60 degrees flexion, zero to 20 degrees extension, zero to 30 degrees bilateral lateral flexion, and zero to 30 degrees bilateral lateral rotation, all with pain throughout.  There was pain on motion of the spine, but no additional range of motion loss after repetitive motion.  There was no increase in weakness, lack of coordination, fatigue, or incoordination.

January 2007 VA treatment records note erectile dysfunction.

The Veteran underwent a VA spine examination in June 2007.  At that time, he reported erectile dysfunction since 2004, but not bladder or bowel problems.  He likewise denied other neurological symptoms including numbness, paresthesias, and leg or foot weakness.  He reported decreased motion, stiffness, spasm, and constant moderate pain.  He reported daily flare-ups lasting hours during which time he was unable to do anything.  He used a cane.  Objective abnormalities included bilateral spasm, tenderness, and pain with motion, but not atrophy, guarding, or weakness.  This muscle spasm and tenderness was not found to be severe enough to be responsible for the Veteran's abnormal gait.  He had an antalgic gait with poor propulsion.  His posture was normal with no abnormal spinal curvature.  Motor, sensory, and reflex examination results were normal.  There was no ankylosis.  His range of motion for the thoracolumbar spine was zero to 70 degrees flexion with pain beginning at 30 degrees, zero to 10 degrees extension with pain throughout, zero to 30 degrees bilateral lateral flexion with pain throughout, zero to 30 degrees bilateral lateral rotation with pain throughout.  There was no addition loss of motion or incoordination with repetition, but there was an increase in pain, weakness, fatigue, and lack of endurance.  There were no episodes of incapacitation or being bedridden in the prior 12 months.  This disability was found to affect the Veteran's activities of daily living in that it prevented sports and exercise; severely affected recreation; moderately affected chores, shopping, and traveling; and mildly affected bathing and dressing.  It had no effect on feeding.

The Veteran underwent a March 2010 VA spine examination.  At that time, the Veteran reported nocturia and erectile dysfunction, but no bladder, bowel, or other neurologic symptoms.  This examiner found that the Veteran's nocturia was related to his enlarged prostate and his erectile dysfunction was related to his hypertension, medication, and vascular causes.  He reported decreased motion, spasm, and constant severe pain.  He reported no flare-ups.  He carried a cane.  Objective abnormalities included bilateral spasm, guarding, tenderness, and pain with motion, but not atrophy, or weakness.  He had a normal gait and posture normal with no abnormal spinal curvature.  Motor examination results were normal.  Sensory examination revealed impaired light touch sensation bilaterally.  His reflex examination results showed the absence of knee jerk reflexes and hypoactive ankle jerk reflexes.  There was no ankylosis.  The Veteran's range of motion for the thoracolumbar spine was zero to 20 degrees flexion, zero to 15 degrees extension, zero to 20 degrees left lateral flexion, zero to 30 degrees right lateral flexion, zero to 40 degrees left lateral rotation, zero to 38 degrees right lateral rotation.  There was objective evidence of painful motion.  There was addition loss of motion with repetition due to pain.  Specifically, flexion was limited to 15 degrees.  These range of motion findings were inconsistent with the Veteran's ability to bend 90 degrees for a prostate check, to doff and don his clothing unaided, and to get on and off the examining table unaided.  The x-ray evidence showed post-surgical and degenerative changes.  There were no incapacitating episodes.  The Veteran's back symptoms were found to affect the Veteran's activities of daily living in that it prevented sports; moderately affected exercise, chores, and shopping; and mildly affected recreation and traveling.  It had no effect on feeding, bathing, dressing, toileting, and grooming.  The Veteran was working part-time as a preacher since losing his church in 2004.  
 
At his July 2012 hearing, the Veteran reported constant pain in his back that prevented him from standing or sitting for prolonged periods

The Veteran underwent a peripheral nerves examination in October 2012.  At that time, his symptoms included constant mild pain of the bilateral lower extremities.  Muscle strength was normal and the Veteran did not have muscle atrophy.  His reflexes were normal.  He had decreased sensation in his bilateral lower legs, ankles, feet, and toes.  He had an antalgic gait secondary to back surgeries.  He used a cane to walk.  He was found to have mild incomplete paralysis of the sciatic nerve, external popliteal nerve, and musculocutaneous nerve, all of which affected the bilateral lower extremities.  The Veteran's peripheral nerve conditions were not found to impact his ability to work, noting that the Veteran had been a full-time minister since 2002 and currently worked part time.

September 2012 VA treatment records note the Veteran's complaints of severe back pain and radicular symptoms down both legs that interfered with his sleep.  There was no loss of bladder or bowel control.

April 2013 VA treatment records show complaints of chronic low back pain at 7 out of 10, which went down his legs and knees.

The Veteran underwent a VA examination in August 2013.  At that time, he reported severe daily pain with no additional flare-ups.  He denied loss of bowel or bladder control and incapacitating episodes.  He reported numbness and pain down both legs.  He also reported occasional spasms.  Range of motion of the spine was flexion to 40 degrees with objective evidence of pain at 20 degrees, extension to 15 degrees with objective evidence of pain at 15 degrees, right lateral flexion to 20 degrees objective evidence of pain at 15 degrees, full range of left lateral flexion with no objective evidence of pain, right lateral rotation to 20 degrees objective evidence of pain at 20 degrees, and left lateral rotation to 20 degrees objective evidence of pain at 20 degrees.  Repetitive testing was not done due to the Veteran's complaints of back pain.  No guarding or muscle spasm was found.  The Veteran had mild paraspinous tenderness and hypertrophy bilaterally at L2, but not tenderness to palpation or percussion, muscle spasm, or atrophy.  Reflex and muscle strength testing were normal.  The Veteran had decreased sensation to light touch in the lower ankle, legs, feet, and toes bilaterally.  He had mild constant pain, paresthesias/dysthesias, and numbness bilaterally.  The Veteran was found to have mild bilateral radiculopathy of the sciatic nerve.  No additional neurologic abnormalities were noted.  The Veteran had IVDS, but no incapacitating episodes within the prior year.  The Veteran had an antalgic gait, regularly used a cane, and occasionally used a brace.  While the Veteran had associated scars, these scars were less than 39 square centimeters and were not painful or unstable.  X-rays revealed arthritis, but no vertebral fracture.  The Veteran's chronic lumbosacral strain was not found to impact his ability to work, but his nonservice-connected lumbar herniated nucleus pulposus, post discectomy and laminectomy with residual of degenerative joint disease and bilateral lower extremity radiculopathy resulted in work restrictions that "may include avoidance of prolonged standing or sitting, lifting, carrying, bending, and twisting during episodes of pain.  Use of pain medication and muscle relaxants can affect dexterity and alertness.  Safety issues will need to be evaluated."  This examiner noted that the Veteran had two lumbar spine conditions: his service connected chronic lumbosacral strain and his nonservice-connected lumbar herniated nucleus pulposus, post discectomy and laminectomy with residual of degenerative joint disease and bilateral lower extremity radiculopathy.

The Veteran's current low back symptoms include pain, limitation of motion, and mild incomplete paralysis of the sciatic, external popliteal, and musculocutaneous nerves.  He also has scars associated with back surgery, but these scars were not painful, unstable, or large enough to meet the criteria for a compensable rating under Diagnostic Codes 7801-7082 or 7804.  38 C.F.R. § 4.118.  In this way, the Bard acknowledges that the Veteran's has significant low back symptoms.  The question, however, is which of these symptoms are attributed to the Veteran's service connected disability of lumbosacral strain and not the degenerative disc disease with radiculopathy of the bilateral lower extremities that was caused by the post-service work injury.  In that regard, the August 2005, March 2010, and October 2012 opinions all agree that the Veteran's current symptoms are attributable to the intervening injury.  The August 2013 examiner's inability to specify exactly which symptoms were attributable to which condition does not cast ambiguity on the opinions of the previous examiners who were able to do so.  As such, the Board finds that the preponderance of the medical evidence specifically attributes the Veteran's limitation of motion, radiculopathy, and pain to the post-service injury.  Additionally, the Veteran has erectile dysfunction that has been attributed to his hypertension and nocturia related to an enlarged prostate.  
Thus no symptoms remain that can be attributed to his service connected lumbosacral strain.  Absent a finding of attributable symptoms, the Veteran's lumbosacral strain warrants a noncompensable rating.  See 38 C.F.R. §§ 4.31, 4.71a, DC 5237.  Therefore, the appeal is denied.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which the preponderance of the medical evidence has found to be resolved.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Service Connection - Bilateral Knees

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, such as arthritis, including osteoarthritis, are entitled to presumptive service connection if the disease became manifest to a degree of 10 percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, the record does not show a diagnosis of arthritis within one year of the Veteran's separation from service.  Indeed, the first x-ray evidence of osteoarthritis is the May 2013 MRI, nearly 30 years after his separation from service.  Multiple x-rays were taken in the intervening period, but these did not show evidence of arthritis.  See September 1984, June 2005, and January 2009 x-ray reports.  As there is no indication that any arthritis manifested to a degree of 10 percent or more within one year after discharge, service connection on a presumptive basis is not warranted. See 38 C.F.R. § 3.307(a)(3).

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record reflects current diagnoses of bilateral knee strain, mild bilateral chondromalacia patella, and osteoarthritis changes in the medial tibiofemoral and patellofemoral compartments.  See generally, VA treatment records and August 2013 examination.  Thus the current disability requirement has been met with regard to these conditions.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).

With regard to the second requirement of an in-service occurrence or aggravation of a disease or injury, the Veteran's service treatment records show bilateral knee complaints.  In October 1980, the Veteran complained of bilateral knee pain.  He was diagnosed with tendonitis with chondromalacia patella.  In March 1981, the Veteran complained of pain and swelling in his right knee, stating that he heard his knee pop the night before while playing basketball.  He was diagnosed with a sprain.  In March 1981, the Veteran was seen for left knee pain and reported a one-year history of intermittent left knee pain.  In March 1981, the Veteran was put on physical profile for left knee pain.  In May 1981, the Veteran complained of bilateral knee pain.  He was given a provisional diagnosis or anterior tibial tuberitis.  In July 1981, the Veteran complained of right knee pain.  The Veteran was put on physical profile for right knee pain.  In October 1981, the Veteran reported bumping his knee the day before and complained of pain.  Physical examination revealed normal knee with contusion.  In December 1981, the Veteran fell and developed contusions on both knees over the kneecaps.  In June 1982, the Veteran injured his left knee playing basketball.  He was diagnosed with a sprain.  He was put on physical profile for sprained left knee and was given crutches.  At the time of his separation examination, no lower extremity abnormality was noted.  In the accompanying 1984 report of medical history, the Veteran denied "trick" or locked knee.  Thus the in-service injury requirement is satisfied with regard to his treatment for knee complaints.

The record does not contain evidence of a medical nexus between the in-service complaints and the Veteran's current bilateral knee condition.  The Veteran has not submitted any such evidence and VA's attempts to establish a medical nexus have yielded negative results.  In an August 2005 opinion, the VA examiner noted that the Veteran's knees remained the same from 1989 to 2005, which showed no deterioration or progression of a joint condition.  This examiner found that the Veteran's bilateral knee condition was not aggravated by active duty.  In an August 2013 opinion, the VA examiner found that it was less than likely that the Veteran's current bilateral knee condition was related to or caused by service, noting that there was no convincing evidence of chronicity of a knee condition.  While the Veteran was diagnosed with chondromalacia tendonitis and strains in service, these were temporary conditions, expected to resolve.  The Veteran's current chondromalacia patella is an inflammatory process.  It was found to be more than likely a new and separate condition.  The examiner noted that the Veteran's BMI had increased from 21.4 in May 2004 to 34.5 in June 2005.  This increased BMI and associated biomechanical changes, accompanied by the normal aging process, was found to be the more likely cause.  This examiner attributed the Veteran's current knee symptoms to bilateral chondromalacia and minor bilateral knee degenerative joint disease diagnosed as starting in 2009.  As such, the medical opinions of record both yield negative medical nexus opinions with regard to the Veteran's bilateral knee claims.  There is no positive medical evidence to weigh against these opinions.

Alternately, service connection for arthritis may be established by a continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as arthritis, explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  As noted above, the first documented evidence of arthritis is from several decades after the Veteran's separation from service.  During the intervening period, x-ray evidence did not show arthritis.  The Veteran is competent to report a history of joint symptoms dating back to service; however, these statements must be considered in light of the entire record.  Layno v. Brown, 6 Vet. App. 465 (1994); Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  In this case, the medical evidence of record directly refutes any lay evidence of continuity of arthritic symptomatology.  This objective medical evidence is more probative than any reported lay evidence of continuity of arthritic symptomatology.  Furthermore, service connection based on continuity of symptomatology is not available for bilateral knee strain or tendonitis.  See Walker, 708 F.3d 1331.

To the extent that the Veteran himself believes that his current bilateral knee conditions are due to his military service or his service connected knee disabilities, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran's contentions that his current bilateral knee disorder began in service are less probative than the medical nexus opinions.  Specifically, the Board notes the August 2013 examiner's explanation of the difference between the in-service diagnoses and the current chondromalacia patella and the likely impact of the additional factors of age and increased BMI on the Veteran's knees.

In short, for reasons expressed immediately above, the claims of service connection for a bilateral knee disorder must be denied.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A compensable rating for chronic lumbosacral strain is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

In this case a remand is necessary for the issue of service connection for a right ankle disorder and TDIU.

Right Ankle

The August 2013 VA examiner found evidence that the Veteran's right ankle disability pre-existed service.  In providing this opinion, the examiner stated that it was "at least as likely as not" that there was "clear and unmistakable evidence that a right ankle condition preexisted service."  In this regard, the examiner has muddled the standard used.  As written, this opinion suggests that only the incorrect "at least as likely as not" standard was used, despite reference to the correct "clear and unmistakable evidence" standard.  As such, this opinion is inadequate.  An addendum opinion is necessary in order to allow the examiner to apply the proper standard.

If the examiner does not find clear and unmistakable evidence that the Veteran's right ankle disorder both pre-existed service and was not aggravated by his military service, then the presumption of soundness is not rebutted and the claim is treated as an ordinary claim for service connection and a medical nexus opinion that reflects consideration of the Veteran's competent lay evidence is necessary.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

TDIU

The issue of TDIU is inextricably intertwined with the above issue of entitlement to service connection for a right ankle disorder.  A positive decision on the above service connection claim could have a significant impact upon his TDIU claim in that a finding of unemployability based on a newly service connected disability would provide an additional avenue for an allowance.  As such, it must also be remanded to the RO.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Forward this claims folder to the examiner who performed the August 2013 VA examination for the purpose of obtaining an addendum opinion.  If he is unavailable, another qualified healthcare professional may review the record and provide the necessary opinion.  If necessary, schedule the Veteran for another VA examination.  This examiner is instructed that the proper evidentiary standard for this claim is that of clear and unmistakable evidence.  Therefore, he should apply that standard in addressing the following questions:

a.  Is there clear and unmistakable evidence that the Veteran's right ankle disorder pre-existed service?
   
b.  If so, is there clear and unmistakable evidence that the Veteran's right ankle disorder was not aggravated beyond the natural progression by his active duty service?

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter, the RO/AMC should readjudicate the claims in light of the additional evidence obtained. If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case. An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


